338 S.E.2d 617 (1986)
Betty TROUGHT
v.
Jack RICHARDSON, Fred Brown, and Pitt County Memorial Hospital, Inc.
No. 853SC419.
Court of Appeals of North Carolina.
January 21, 1986.
*618 Solberg and Bates-Smith by Patrice Solberg, Chapel Hill, for plaintiff-appellant.
Mullins and Van Hoy, Charlotte, by Philip M. Van Hoy and James T. Cheatham, Greenville, for defendant-appellees.
*619 WEBB, Judge.
The judgment does not dispose of all claims and is interlocutory. In our discretion we shall determine the appeal.
The plaintiffs first claim is to an invasion of her privacy. There are several types of claims for invasion of privacy which have been recognized by the courts in this country. See W. Keeton, Prosser and Keeton on The Law of Torts § 117, at 849 (5th ed. 1984). One type is an appropriation, for the defendant's benefit, of the plaintiff's name or likeness. This type of claim was recognized in Flake v. News Co., 212 N.C. 780, 195 S.E. 55 (1938) and Barr v. Telephone Co., 13 N.C.App. 388, 185 S.E.2d 714 (1972). The plaintiff does not contend that her privacy was invaded by an appropriation. The plaintiff apparently contends that her privacy was invaded by a public disclosure of private facts or by publicity which placed her in a false light in the public eye. Our Supreme Court held in Renwick v. News and Observer, 310 N.C. 312, 312 S.E.2d 405 (1984) that there is no claim for a false light invasion of privacy in this state. If the plaintiff has a claim it is for an invasion of privacy by a public disclosure of private facts. We have not found a case in this state which deals with such a claim but there are cases from other jurisdictions and there is textbook authority on this type of claim. See Prosser and Keeton on The Law of Torts, supra.
As we understand the invasion of privacy by a public disclosure of private facts as this tort has developed in other jurisdictions the plaintiff has not stated a claim in this case. The tort consists of the disclosure to the public of facts which are true which disclosure would be highly offensive and objectionable to a reasonable person of ordinary sensibilities. In this case the individual defendants are alleged to have told other employees of the hospital and one person not an employee who attended an employees' meeting that the plaintiff was discharged for a "lack of credibility." We do not believe this is the type of public disclosure which is required for a claim for invasion of privacy. The individual defendants told a group composed, with one exception, of the plaintiffs fellow employees of the reason for her discharge. In determining whether the plaintiff had a claim we have to assume that the reasons given by Brown and Richardson to the other employees were true. The individual defendants had the right to make this much of a public disclosure without being held liable. It was not error to dismiss the plaintiff's claim for invasion of privacy.
The plaintiff alleged two separate claims for wrongful discharge, denominating one of these claims "a" and the other as "b". In her wrongful discharge-a claim she alleged that she was discharged for complying with state law and the hospital policies. She alleged this is a violation of the covenant of good faith implied in any employment contract. Plaintiff did not have a contract for any definite term. She could be discharged at any time by the defendant hospital. In Sides v. Duke Hospital, 74 N.C.App. 331, 328 S.E.2d 818 (1985) this Court made an exception to this rule in a case in which the plaintiff alleged she was discharged for refusing to commit perjury. In this case there is no such allegation. She alleges that she was discharged for following state law and hospital policy in transferring two licensed practical nurses. Whether this is so is a matter for interpretation. We do not believe this allegation is sufficient to come within or enlarge the exception created by Sides. See Walker v. Westinghouse Elec. Corp., 77 N.CApp. 253, 335 S.E.2d 79 (1985). It was not error to dismiss the plaintiffs claim for wrongful discharge-a.
In her claim for wrongful discharge-b the plaintiff alleges that when she was hired she was required to sign a statement that she had read the hospital policy manual which provides she may only be discharged for cause and that certain procedures must be followed in order for her to be discharged. She also alleges the statement she signed was to be a part of her employment contract. She alleged further that she was discharged without cause and without following the procedures of *620 the personnel manual. We believe that on hearing on a Rule 12(b)(6) motion the plaintiff has sufficiently alleged that the policy manual was a part of her employment contract which was breached by her discharge to survive the motion. Walker v. Westinghouse Elec. Corp., supra. We reverse the part of the judgment which dismisses the plaintiff's wrongful discharge-b claim.
The plaintiff's last claim is for the intentional infliction of severe emotional distress. The tort of intentional infliction of severe emotional distress consists of "(1) extreme and outrageous conduct, (2) which is intended to cause and does cause (3) severe emotional distress to another." Dickens v. Puryear, 302 N.C. 437, 452, 276 S.E.2d 325, 335 (1981). Our Supreme Court has said that liability arises when the defendant's "conduct exceeds all bounds usually tolerated by decent society" and the conduct "causes mental distress of a very serious kind." Stanback v. Stanback, 297 N.C. 181, 254 S.E.2d 611 (1979). We do not believe the conduct of the two individual defendants in reporting to the hospital employees why the plaintiff was discharged constitutes "extreme and outrageous conduct" or conduct which "exceeds all bounds usually tolerated by decent society." The court did not err in dismissing the plaintiff's claim for intentional infliction of severe emotional distress.
For the reasons stated in this opinion we reverse and remand as to the part of the judgment dismissing the plaintiff's claim for wrongful discharge-b. We affirm the dismissal of the other three claims.
Affirmed in part; reversed and remanded in part.
BECTON and COZORT, JJ., concur.